DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/17/2020 and 05/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 04/17/2020.  These drawings are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the lithium imide salt" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 11 depends on claim 1, not on any of claims 8-10.
Claim 18 recites the limitation “the common use of the nonaqueous electrolyte energy storage device”. This limitation is vague and does not clearly define the metes and bounds of the claim, because it fails to point out precisely what is included or excluded in “common use”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8-10, 12, 13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 2009-087885 A (Oyama).

    PNG
    media_image1.png
    414
    651
    media_image1.png
    Greyscale

Regarding claims 1, 2 and 8-10, Oyama discloses a nonaqueous electrolyte energy storage device (non-aqueous electrolyte secondary battery) [p. 5 para. 8] comprising a positive electrode [p. 6 para. 4] including a positive electrode mix (positive electrode active material) containing a phosphorus atom (phosphorus compound) [p. 6 para 5], and a nonaqueous electrolyte containing a lithium sulfonylimide salt that contains a fluoroalkyl group (LiN(SO2CF3)2, LiN(SO2C2F5)2) [p. 8 para. 2], wherein a peak attributed to P2p appears at a position corresponding to 135 eV or less or 134 eV or less (132 eV to 135 eV, e.g. about 134 eV or about 133 eV) in an X-ray photoelectron spectroscopic spectrum of the positive electrode mix [p. 6 para. 6]. See Fig. 10.
Regarding claim 12, Oyama further discloses that any one of the electrolyte salts may be used [p. 8 para. 2], such that the lithium imide salt may be used without any electrolyte salt having a PF6 anion.
Regarding claim 13, Oyama further discloses that the nonaqueous electrolyte contains a fluorinated carbonate [p. 8 para. 4].
Regarding claim 17, Oyama further discloses that the positive electrode includes a positive electrode base material (positive electrode current collector) and a positive electrode mix layer (positive electrode active material layer) and the positive electrode base material contains aluminum [p. 6 para. 4].
Regarding claim 18, Oyama further discloses that the positive electrode mix contains a positive active material (lithium composite oxide) and a phosphorus atom [p. 6 para. 5] and the positive active material contains a positive active material having such a property that the positive electrode potential can become higher than 4.0 V (vs. Li/Li+) (4.2 V) at an end-of-charge voltage employed in the common use of the nonaqueous electrolyte energy storage device [p. 15 para. 1]. 
Regarding claims 19 and 20, Oyama discloses a method for manufacturing a nonaqueous electrolyte energy storage device (non-aqueous electrolyte secondary battery) [p. 5 para. 8] including a positive electrode including a positive electrode mix (positive electrode active material layer) produced using a positive electrode mix paste (positive electrode mixture slurry) containing an oxoacid of phosphorus (phosphorous acid H3PO3) [p. 3 para. 10], and a nonaqueous electrolyte containing an imide salt (LiN(SO2CF3)2, LiN(SO2C2F5)2) [p. 8 para. 2].

Claim Rejections - 35 USC § 102 / 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2009-087885 A (Oyama), as applied to claims 1, 2, 8-10, 12, 13 and 17-20 above.
Oyama discloses the nonaqueous electrolyte energy storage device according to claim 1, as shown above, but does not explicitly disclose that a maximum reached potential of the positive electrode is 4.4 V, or 4.5 V, or 4.6 V (vs. Li/Li+) or more. However, because the nonaqueous electrolyte energy storage device disclosed by Oyama has the same composition and structure and is made by the same method as claimed, it appears that it will also have the same or sufficiently similar properties as claimed. See MPEP 2112.01. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.

Claim Rejections - 35 USC § 103
Claims 3-7, 11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2009-087885 A (Oyama), as applied to claims 1, 2, 8-10, 12, 13 and 17-20 above, in view of JP 2014-022291 A (Hirata).
Regarding claims 3-7, Oyama discloses the nonaqueous electrolyte energy storage device of claim 1, as shown above, but does not disclose the content of the imide salt in the nonaqueous electrolyte. Hirata however teaches that the amount of an imide compound used is preferably such that the concentration in the non-aqueous electrolyte is 0.01 mol/L or more and 2 mol/L or less [p. 9 para. 2], for example 1.0 mol/L [p. 13 para 1], in order to provide a nonaqueous electrolyte which restrains corrosion of aluminum used as a cathode current collector [abstract]. Therefore it would have been obvious to one of ordinary skill in the art to include the imide salt in the nonaqueous electrolyte of Oyama at a concentration of 0.5 mol/kg or more, or 0.8 mol/kg or more and 2 mol/kg or less or 1.4 mol/kg or less or 1.2 mol/kg or less or 1.1 mol/kg or less, as taught by Hirata, because it is known as an effective concentration for a nonaqueous electrolyte which could restrain corrosion of the aluminum used as a cathode current collector.
Regarding claim 11, Oyama discloses the nonaqueous electrolyte energy storage device of claim 1, as shown above, but does not disclose lithium bis(fluorosulfonyl)imide. Hirata however teaches lithium bis(fluorosulfonyl)imide as a preferred imide compound included in a nonaqueous electrolyte which restrains corrosion of aluminum used as a cathode current collector [abstract]. Therefore it would have been obvious to one of ordinary skill in the art to use lithium bis(fluorosulfonyl)imide, as in Hirata, as the imide salt in the electrolyte of Oyama, because it is preferred for restraining corrosion of the aluminum used as a cathode current collector.
Regarding claims 14-16, a maximum reached potential of the positive electrode of 4.4 V, or 4.5 V, or 4.6 V (vs. Li/Li+) or more is not explicitly disclosed, however, because the nonaqueous electrolyte energy storage device taught by the combination of Oyama and Hirata has the same composition and structure and is made by the same method as claimed, it appears that it will also have the same or sufficiently similar properties as claimed. See MPEP 2112.01. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727